 In the Matter Of. SUN SHIPBUILDING AND DRY DOCK COMPANY, Eiii-PLOYER AND PETITIONERandLOCAL No. 2, INDUSTRIAL UNION OFMARINE AND SHIPBUILDING WORKERS OF AMERICA, UNAFFILIATEDandINDUSTRIAL UNION OF MARINE AND SHIPBUILDING WORKERS OFAMERICA, CIO, AND ITS AFFILIATED LOCAL No. 2In the Matter of SUNSHIPBUILDING ANDDRY DOCKCOMPANY,EM-PLOYER,andLOCAL No. 2, INDUSTRIAL UNION OF MARINE AND SHIP-BUILDING WORKERS OF AMERICA, UNAFFILIATED, PETITIONERCases Nos. 4-RM-39 and 4-RC-469, respectively.Decided September20,1949DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed by the Employer and Local No. 2,Industrial Union of Marine and Shipbuilding Workers of America,Unaffiliated, herein designated as Unaffiliated Local 2, a consolidatedhearing in these cases was held before Ramey Donovan, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.At the hearing the Intervenors,Industrial Union of Marine and Shipbuilding Workers of America,CIO, herein referred to as the International and its affiliated LocalNo. 2, herein referred to as Affiliated Local 2, moved to dismiss thepetition on the ground that an existing collective bargaining agree-ment is a bar to this proceeding.For reasons discussed below, themotion is hereby denied.'Pursuant to the provisions of Section 3 (b.) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].IThe Intervenors also contended that Unaffiliated Local 2's petition should be dismissedbecause some of its officers have not compliedwiththe filing requirements of Section 9(f), (g), and(h).The Board has repeatedly held that the filing requirements of thissection are not a litigable issue,but for the Board to determine in its administrativecapacity.Matter of Trueman FertilizerCo., 81 N. L. R. B. 72. Our records show thatthe officers of Unaffiliated Local 2 have complied with the filing requirements of Section9 (f), (g), and (h).86 N. L. IL B., No. 5.20 SUN SHIPBUILDING AND DRY DOCK COMPANY21Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.Unaffiliated Local 2 and the Intervenors are labor organizationsclaiming to represent employees of the Employer.3.The question concerning representation:The Intervenors contend that a collective bargaining contractentered into with the Employer on February 5, 1948, for a term toexpire on December 31, 1949, is a bar to this proceeding.The Em-ployer and Unaffiliated Local 2 argue that the contract is not a barbecause a schism within the ranks of the contracting union has createda substantial, unresolved doubt as to the identity of the labor organ-ization which the employees desire to represent them.On March 30, 1949, at a special meeting 2 attended by approximately150 members out of a total membership of 2,500, a resolution wasoverwhelmingly passed to disaffiliate from the International and forman independent union, Unaffiliated Local 2.All but one of the officersof Affiliated Local 2, all the members of the Executive Board, andmost of the members of the grievance committee transferred theirallegiance to the new local and assumed comparable duties with Un-affiliated Local 2.Unaffiliated Local 2 took possession of the propertyand funds of the old local, including the meeting hall.As soon asthe International learned of the action of the membership, it appointedan administrator and new provisional officers for its Local No. 2.Meetings of Unaffiliated Local 2 since the schism have been attendedby from 350 to 1,500 employees.Those by Affiliated Local 2 have hadfrom 25 to 100 present.'Each of the two contending factions requested the Employer torecognize it as the representative of the Employer's employees underthe contract of February 5, 1948.Each expressed its desire to abideby the terms of this contract.Each of them demanded that the Em-ployer turn over to it the checked-off dues collected by the Employer.The Employer has refused to recognize either of the two factions for2The bylaws of Affiliated Local 2 provide that special meetings may be held upon 48hours notice after a petition for such meeting has been signed by 50 or more membersin good standing.Such a petition was executed by more than 50 members on the morningof March 28 and notices were posted on company bulletin boards. The Intervenors attackthe legality of the action of Unaffiliated Local 2 under the union constitution and bylaws.The Board cannot undertake. to determine the constitutionality or legality of this sectionof disaffiliation.Matter of Brenizer Trucking Company,44 N. L. It. B. 810;Matter ofHarbison-Walker Refractories, 44 N.L. R. B. 1280.Unaffiliated Local 2 also filed with the Regional Director about 2,500 signed authoriza-tion cards.Affiliated Local 2 filed about 560 such cards.Neither group of cards waschecked against a pay roll.867351-50-vol. 86-3 22DECISIONSOF NATIONALLABOR RELATIONS BOARDgrievance or other purposes or to pay checked-off dues to either ofthem.In view of the events described and on the entire record, we believethat a substantial, unresolved doubt exists as to the identity. of thelabor organization which the employees desire to represent them..This doubt will best be resolved by an election.Accordingly, we findthat the existing contract does not constitute a bar to a present deter-mination of representatives.5We find that a question affecting commerce exists concerning the.representation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with an agreement of the parties, we find that all.production and maintenance employees at the Employer's Chester,Pennsylvania, plant, excluding pattern makers and their apprentices,employees of the main offices, employees in the contract office (i. e.employees upon the pay roll of Department 91 whose work is inconnection with the bonus contracts of other employees), draftsmen,employees of the medical and first aid stations, all employees who arenow being paid upon a salary basis, guards, foremen, assistant fore- .men, leaders, and other supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than60 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding the4The Employer filed an interpleader action in the United States District Court andafter bearing, the Court ordered the Employer to deposit the checked-off dues with theRegistry of the Court until it was properly determined which of the contending organiza-tions was entitled to the dues.Recently the Intervenors succeeded in having the sameCourt enter a temporary order restraining Unaffiliated Local 2 from disposing of anyof the funds and property to which it came into possession as result of the disaffiliation.'Matter of Hackensack Water Company,84 N. L. R. B. 842;Matter of Elizabethtownwater Company,84 N. L. R. B.845; Matter of Pittsburgh PlateGlassCompany, ColumbiaChemical Division,80N.L.It.B.1331 ;Matter of JasperWoodProducts Com-pany,Inc.,72 N. L. R. B. 1306;Matter of Foley Lumber & Export Corporation, 70N. L. R. B.73; Matter of Carson Pirie Scott & Company,69 N. L. R. B. 935.'The names of the unions appear as amended by Order of the Board, dated October6, 1949. SUN SHIPBUILDING AND DRY DOCK COMPANY23date of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented, for purposes of collective bar-gaining, by Local No. 2, Industrial Union of Marine & ShipbuildingWorkers of America, affiliated with the International Brotherhoodof Boilermakers, Iron Shipbuilders and Helpers of America, as Lodge802,A. F. L., or by Industrial Union of Marine & ShipbuildingWorkers of America, CIO, and its Affiliated Local No. 2, or by neither.